DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on March 17, 2020.  Claims 1-16 and 18-21 are pending.  Claims 1, 19 and 21 are independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 17, 2020 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim [[18]]17 (Amended): The aircraft enhanced vision system according to claim 1, wherein the image of the ground restored by the processor from the reflectivity map includes a runway, and/or the information obtained from the reflectivity map restored by the processor are features of a runway.

Allowable Subject Matter
Claims 1-17 and 19-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent No. 9,384,586 to McCusker et al. (hereinafter “McCusker”), discloses an aircraft with active sensing system that transmit electromagnetic energy into the environment and then receive return electromagnetic energy reflected from the environment. The active sensing system is typically installed in an appropriate position, such as in the nose of an aircraft. Active sensing systems do not generate the same video imagery as passive sensing systems, but rather map the received return energy into three-dimensional (3-D) models (e.g., using a polar coordinate system with range, azimuth and elevation from the nose of an aircraft). The 3-D model may then be rendered into a two-dimensional (2-D) image that may be appropriately scaled, positioned, and presented to the PF on a Head Ups Display (HUD) in much the same way as video imagery from a passive sensing system.  HUD 22 may be configured to overlay an image of the external surroundings of the aircraft (e.g., structures in an airport terminal area or runway environment) over the pilot's natural unaided view of the external surroundings of the aircraft while looking through the aircraft cockpit windscreen 24. Head Down Display (HDD) 20 may be, for example, a non-transparent CRT, LCD, or LED display device mounted adjacent to or within a console or instrument panel of the aircraft. HDD 20 may be configured to present aircraft situation display map images having EFVS imagery overlaid or otherwise merged therewith. HDD 20 may be positioned such that the PM may need to look away from the cockpit windscreen in order to see the displayed images, and such that the PM may not be able to see the external surroundings of the aircraft through the cockpit windscreen while viewing HDD 20.).
With respect to independent claims 1 and 19, McCusker, taken singly or in combination with other prior art of record, does not disclose or teach  the transmitters being distinct and spaced apart from the receivers, and being arranged so as to form, from each combination of one of the transmitters and one of the receivers, between the group of transmitters and the group of receivers, at least one network of the virtual transmitters/receivers extending along an elongation direction perpendicular to the observation direction, a linear density of virtual transmitters/receivers in the network of the virtual transmitters/receivers along the elongation direction being greater than a linear density of transmitters in the group of transmitters along the elongation direction and being greater than a linear density of receivers in the group of receivers along the elongation direction, in combination with other limitations of the claims.
With respect to independent claim 21, McCusker, taken singly or in combination with other prior art of record, does not disclose or teach  the transmitters being distinct and spaced apart from the receivers, and being arranged so as to form, from each combination of one of the transmitters and one of the receivers, between the group of transmitters and the group of receivers, at least one network of the virtual transmitters/receivers extending along an elongation direction perpendicular to the observation direction, a linear density of virtual transmitters/receivers in the network of the virtual transmitters/receivers along the elongation direction being greater than a linear density of transmitters in the group of transmitters along the elongation direction and being greater than a linear density of receivers in the group of receivers along the elongation direction; activating the waveform generator to power each transmitter of the group of transmitters to generate a transmitted signal and activating each receiver of the group of receivers to receive a received signal formed of a transmitted signal following reflection off of the ground, in combination with other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661